Citation Nr: 1109401	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-27 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of the reduction of the disability rating for the Veteran's prostate cancer residuals from 100 percent to 10 percent, effective from September 1, 2006.  

2.  Entitlement to a disability rating in excess of 10 percent for prostate cancer residuals from September 1, 2006 to August 2, 3007 and in excess of 40 percent since August 3, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection for prostate cancer residuals was granted in a December 2002 rating decision; a 100 percent rating was assigned, effective August 28, 2001.

2.  The probative medical evidence of record shows the Veteran's prostate cancer is in remission and has not required surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, since December 2004.  His most recent prostate specific antigen (PSA) level in July 2005 was within normal limits.

3.  In August 2005, the RO notified the Veteran of a proposed reduction of the disability rating for his service-connected prostate cancer residuals from 100 percent to 10 percent.  In the June 2006 rating decision on appeal, the RO effectuated that reduction from September 1, 2006.

4.  The decision to reduce the Veteran's evaluation for prostate cancer from 100 percent to 10 percent was supported by the evidence of record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

5.  For the period from September 1, 2006 to August 2, 2007, the Veteran's prostate cancer residuals were manifested by minimal urinary frequency and did not require the use of absorbent pads; renal dysfunction was not shown.  

6.  Since August 3, 2007, the Veteran's prostate cancer residuals have been manifested by urinary leakage/incontinence; but do not require wearing absorbent material which must be changed more than 4 times a day; renal dysfunction is not shown.


CONCLUSIONS OF LAW

1.  The RO's reduction of the disability rating for the residuals of prostate cancer from 100 percent to 10 percent, effective from September 1, 2006, was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2010).

2.  The criteria for a disability rating in excess of 10 percent for prostate cancer residuals for the period from September 1, 2006 to August 3, 2007 and in excess of 40 percent since August 3, 2007 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.115a, 4.115b, DC 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The above analysis notwithstanding, in this case, the procedures applicable to reduction from a total (100 percent) rating to a lesser rating under 38 C.F.R. § 4.115b for prostate cancer are specified in that rating code, and require the schedular reduction to be conducted in accordance with 38 C.F.R. § 3.105.  Those procedures also require that the appellant be given an opportunity to respond to the proposed action, submit evidence relevant to the issue of the reduction, and request a predetermination hearing.  As explained in detail below, the RO complied with these notification procedures, and the Board finds that this compliance meets the notification requirements.

A July 2007 letter informed the Veteran of its duty to assist him in substantiating his increased rating claim and of the effect of this duty upon his claim.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  This correspondence in particular notified the Veteran of the type of evidence that may reflect a worsening of his service-connected prostate cancer residuals, including information about continuous treatment or when treatment began.  Of further significance here is the fact that neither the Veteran, nor his representative, have asserted any notice deficiency with regard to this claim.  

Further, VA has satisfied its duty to assist the Veteran in the development of his increased rating claim.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examinations in July 2005 and August 2007.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, as the examiners considered all of the pertinent evidence of record, including the Veteran's statements, and provided a complete rationale for their opinions, relying on and citing to the records reviewed.  They also addressed the rating criteria pertinent to the Veteran's service-connected prostate cancer residuals.

The Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis

A.  Propriety of Rating Reduction

The Veteran's prostate cancer is evaluated under DC 7528, which provides that active malignant neoplasms of the genitourinary system are to be rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b). 

Based on a review of the procedural history, the Board finds that the RO complied with all of the requirements of 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction).  Moreover, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  Id.  The Veteran has not contended that these provisions were not complied with, or that there has been local reoccurrence or metastasis of the prostate cancer.  Therefore, the Board will focus only upon the propriety of the reduction.

VA benefits recipients are afforded additional protections under 38 C.F.R. § 3.344.  Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Here, because the 100 percent disability rating was effective from August 28, 2001, and reduced to 10 percent, effective September 1, 2006, it had been in effect for the requisite period of time.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable in this instance.

In considering the history of the Veteran's prostate cancer, the Board notes that the 100 percent rating, which he seeks to have restored, was awarded based on biopsy results in August 2001.  In a December 2002 rating decision, the RO granted service connection for prostate cancer on the basis that it was presumptively related to exposure to herbicides during the Veteran's service in Vietnam.  A 100 percent disability rating was assigned, effective August 28, 2001.  

The evidence reflects that the Veteran's treatment included one three-month Zoladex injection in May 2002 followed by a 3-D conformal treatment plan and later radiation therapy for 2-1/2 months, which was completed in December 2004.

Thereafter and pursuant to DC 7528, the Veteran was afforded a VA examination in July 2005.  The examiner noted the treatment for the malignancy was radiation therapy for 2-1/2 months ending in December 2004 with no history of hospitalization or surgery.  The Veteran reported residuals of urinary frequency in that he urinates 4 to 5 times per day in intervals of 2 to 3 hours.  At night he has one time of urination.  Other urinary symptoms included urgency, hesitancy/trouble starting urination, and weak stream.  The Veteran denied incontinence and did not require the use of absorbent materials.  He also complained of impotency, however the examiner noted his history of treatment for hypertension and thyroid disease may have some effect on his sexual functioning.  There was no functional impairment due to his prostate condition and the Veteran had not lost time from work.  The Veteran's PSA level was normal at 0.37.  The clinical impression was prostate cancer resolved and in remission.  

The Veteran was notified by the RO in August 2005 that it proposed to reduce the schedular evaluation assigned for his prostate cancer from 100 percent to 10 percent and the reasons for such reduction.  It also advised him of his right to submit additional evidence within 60 days to show that compensation payments should be continued at the current level.  

In a written statement dated in February 2006, the Veteran objected to the proposed rating reduction stating that, according to his doctor, his prostate cancer should be monitored for a year after treatment to determine whether or not the treatment had been effective and that he was actually in remission.  

By rating action in June 2006, the RO reduced the disability rating for prostate cancer to 10 percent from 100 percent, effective September 1, 2006.

In this case, the reduction of the 100 percent schedular evaluation for prostate cancer was proper.  Pursuant to DC 7528, the Veteran was afforded a comprehensive VA examination in July 2005 which confirmed that the prostate cancer was in remission and no longer active.  There was also no evidence of local metastasis or reoccurrence.  The 10 percent disability rating represented the Veteran's level of impairment resulting from the predominant residual (voiding dysfunction).  38 C.F.R. § 4.115a.  So, while the Veteran does have ratable residuals of prostate cancer, DC 7528 makes it clear that residuals alone cannot serve as a basis for continuation or restoration of a 100 percent evaluation for prostate cancer.  38 C.F.R. § 4.115b.

Given the above, the Board finds that at the time of the June 2006 rating reduction, the evidence reflected an actual improvement in the Veteran's prostate cancer, such that a rating reduction from 100 percent was warranted.  The evidence clearly establishes that the procedures specified in DC 7528 and 38 C.F.R. § 3.105 were followed, and that the rating reduction was proper.  The Board will now address the issue of the current degree of disability resulting from the Veteran's prostate cancer. 

B.  Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted above, if there has been no local reoccurrence or metastasis following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, then the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528, including Note.  In this case, there is no evidence of a recurrence of active cancer shown or alleged.  The predominant residual of the Veteran's prostate cancer is limited to voiding dysfunction.

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, obstructed voiding.  

Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed, less than 2 times per day When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  See 38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 10 percent rating contemplates daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night.  A 20 percent rating contemplates daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 40 percent rating contemplates a daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.  Id.

Finally, obstructed voiding includes ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

1.  Rating In Excess Of 10 Percent From September 1, 2006 To August 2, 2007

During VA examination in July 2005, the examiner indicated that the Veteran was in remission and not currently receiving any treatment.  Complications included urgency, hesitancy, and weak stream when urinating.  He denied incontinence and did not require the use of absorbent pads.  There was also no evidence of obstructive voiding requiring dilation or of a urinary tract infection.  There was no functional impairment due to his prostate condition and the Veteran had not lost time from work.  Although he complained of a urinary frequency, his reports of daytime voiding intervals of 2 to 3 hours and awakening only once during the night to void were not sufficient to support a rating in excess of the 10 percent assigned.  

Between September 1, 2006 and August 2, 2007, however, the record is devoid of any objective medical evidence of any recurrence of cancer or voiding dysfunction which would have warranted a higher disability rating.  Accordingly, the Board is unable to grant an increased rating for this time frame.  

2.  Rating In Excess Of 40 Percent From August 3, 2007

It was not until August 3, 2007, when the Veteran underwent VA examination, that his voiding dysfunction more closely resembled the criteria for a 40 percent disability rating.  On examination the Veteran reported that he experienced some urinary urgency and at times could not hold it if a bathroom was not nearby.  He reported nighttime voiding of 6 times and urinary incontinence, which required a change of disposable undergarments as often as 5 times per day.  He did not require an appliance.  Genitourinary examination of the Veteran was essentially normal with the exception of some hypopigmentation of the penis.  The prostate itself was smooth and not enlarged or tender.  A recent PSA level in March 2007 was 0.05.  The Veteran's current PSA level was 0.6.  The clinical impression was carcinoma of the prostate status post radiation therapy in remission and history of urgency incontinence.  The examiner noted the Veteran was not wearing any diapers at the time of the examination and did not otherwise indicate that his underwear required changing.

Based upon these findings, the RO, in an August 2007 rating decision, increased the Veteran's disability rating to 40 percent, effective August 3, 2007.  

Here, the dispositive symptom for rating purposes is the number of changes in absorbent materials required per day.  As the Veteran has only been evaluated on an outpatient basis, the usage rate of absorbent materials can only be reported by the Veteran and not directly observed by a clinician.  During VA examination in August 2007, he reported using five disposable undergarments per day.  Since the Veteran is competent to make the observation, and in this case is the only source of information, the examiner could only note the reports of pad usage.  However, the absence of any mention of the examiner's observation of actual leakage, particularly where, as here, the Veteran reports having to wear pads, but was not at the examination, leads to the conclusion his report of pertinent symptoms is not entirely credible.

Further, the frequency which the Veteran asserts that he is required to change absorbent materials is not supported by outpatient treatment records.  VA prescription refills show that in March 2006, the Veteran received a 30-day supply of 64 adult diapers, which equates to 2 per day.  He received another 30-day supply of 64 adult diapers in March 2007.  The Board notes that in November 2007, the Veteran indicated that he needed to change undergarments more than 4 times daily.  At that time he received a 30-day supply of 90 undergarments, which only equates to 3 per day.  Moreover, the most recent prescription refill in March 2008 shows the Veteran again received 64 adult diapers for 30 days.  In short, these records generally indicate a usage of diapers at a frequency ranging from 2 to 3 per day.

Based upon the foregoing facts, the Board finds that the Veteran's symptoms do not equate to using an appliance or changing absorbent materials more than 4 times per day; thus a 60 percent rating is not warranted.  

Analogous ratings for urinary frequency, obstructive voiding and urinary tract infection either are not applicable to the Veteran's case or do not offer a higher disability rating.  38 C.F.R. § 4.115a.  The Board also notes that a separate grant of service connection has been awarded for erectile dysfunction, and special monthly compensation for the loss of use of a creative organ has been granted.

3.  Additional (Including Extraschedular) Considerations

In reaching the conclusion that an increased schedular rating is not warranted at any time during the current appeal, the Board has carefully considered the Veteran's contentions.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher ratings for his prostate cancer residuals.  In this case, there is no means to increase the ratings based on the medical evidence currently of record, especially because none of the other codes of the rating schedule that might provide a basis for a higher rating apply. 

Thus, the current level of disability shown is encompassed by the ratings assigned during the appeal period.  With due consideration to the provision of 38 C.F.R. § 4.7, higher evaluations are not warranted.  See Hart, supra.  Consequently, the criteria for the assignment of a disability ratings in excess of 10 percent for prostate cancer residuals from September 1, 2006 to August 2, 2007, and in excess of 40 percent since August 3, 2007 are not met.  The preponderance of the evidence is against the Veteran's increased rating claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected prostate cancer residuals, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that these residuals have required hospitalization at any pertinent time during this appeal, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The reduction of the disability rating for the Veteran's prostate cancer residuals from 100 percent to 10 percent, effective from September 1, 2006, was proper.  

A disability rating in excess of 10 percent from September 1, 2006 to August 2, 2007 and in excess of 40 percent since August 3, 2007, for prostate cancer residuals, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


